Citation Nr: 0839692	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, prior to January 17, 
2006.

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, from January 17, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to May 1949, 
and from May 1951 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 2004, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  In a March 2005 rating decision, the RO granted 
service connection for hearing loss in the right ear, and 
assigned a noncompensable evaluation for it, effective May 
12, 2004, and continued to deny service connection for 
hearing loss in the left ear.  The veteran disagreed with the 
denial of service connection and with the evaluation assigned 
for the right ear hearing loss.  This case was previously 
before the Board in January 2008, at which time it was 
remanded for additional development of the record.  Based on 
the receipt of additional evidence, including the report of a 
May 2008 Department of Veterans Affairs (VA) examination, the 
RO, by rating action dated in July 2008, granted service 
connection for hearing loss in the left ear effective May 12, 
2004.  A 10 percent evaluation was assigned for bilateral 
hearing loss, effective May 12, 2004, and a 20 percent 
evaluation was assigned effective January 17, 2006.

The Board also notes that the veteran's representative raised 
the issue of entitlement to service connection for tinnitus 
in an informal hearing presentation dated in October 2008.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from May 12, 2004 to March 22, 2005, the 
veteran had Level III hearing in the right ear, and Level XI 
hearing in the left ear.

2.  For the period from March 22, 2005 to January 17, 2006, 
the veteran had Level II hearing in the right ear, and Level 
XI hearing in the left ear.

3.  For the period beginning January 17, 2006, the veteran 
had Level III hearing in the right ear, and Level XI hearing 
in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
bilateral hearing loss for the period from May 12, 2004 to 
March 22, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss for the period from March 
22, 2005 to January 17, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for bilateral hearing loss from January 17, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an August 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  

In addition, a July 2005 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment, and the effect that the condition 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  A 
March 2006 letter also advised the appellant of the evidence 
needed to establish a disability rating and an effective 
date.  The Board further points out that the statement of the 
case issued in October 2005 included the diagnostic criteria 
for rating service-connected hearing loss.  A March 2006 
letter also informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The case was last readjudicated 
in August 2008.

In any event, the appeal stems from the initial award of 
service connection.  As noted above, the August 2004 letter 
provided VCAA compliant notice on his claim for service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in statements submitted to 
the VA, as well as submitting medical evidence and release 
forms.  Thus, the veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the awards; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  

Turning to the evidence, the Board notes that the veteran has 
submitted several private audiometric examinations.  While 
the audiometric chart was provided, interpretation of the 
chart in numerical values was not.  Moreover, it is not clear 
whether the testing was conducted in accordance with 
38 C.F.R. § 4.85(a).  Thus, the report is not sufficient for 
rating purposes.  The Board acknowledges that a private 
physician asserted that the audiometric test conducted in 
October 2005 demonstrated a moderate to moderately severe, 
mostly sensorineural hearing loss on the right, and that the 
veteran had essentially no hearing in the left ear.  

A January 2005 VA outpatient treatment record reveals average 
puretone threshold of 76 decibels in the right ear, with a 
speech recognition score of 88 percent.  Examination of the 
left ear revealed puretone thresholds of 100 and 115 at 1000 
and 2000 Hertz, with no reading possible at higher levels.  
Speech recognition score could not be tested in that ear.  
The results of the January 2005 test reveal Level III hearing 
in the right ear and Level XI in the left.

On the March 2005 examination, the veteran had average 
puretone thresholds of 71 decibels in the right ear and 104 
decibels in the left ear.  Speech recognition scores using 
the Maryland CNC test were 94 percent in the right ear, and 0 
in the left ear.  The results of this test establish that the 
veteran has Level II hearing in the left ear and Level XI 
hearing in the left ear.  These findings correspond to a 10 
percent evaluation.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

The results of the audiometric tests show that 38 C.F.R. 
§ 4.86(a) is applicable for the left ear.  However, applying 
the audiological findings to Table VIA provides either a 
lower numeric designation of X or the same designation of XI 
obtained when utilizing Table VI.  Thus, the Board finds that 
the veteran's left ear manifests Level XI hearing throughout 
the course of the appeal.  

The Board notes that the January 2005 VA outpatient 
audiometric evaluation results in Level III hearing in the 
right ear and Level XI hearing in the left ear.  Such 
findings correspond with a 20 percent disability rating.  As 
this testing was conducted by a VA audiologist, the Board 
will resolve all doubt in the veteran's favor and find it is 
sufficient for rating purposes.  In addition, this is the 
earliest audiometric testing in the record in relation to the 
claim for benefits.  Thus, the Board will presume that these 
findings reflect his hearing level on the date of claim in 
absence of evidence to the contrary.  Thus, a 20 percent 
evaluation is warranted from May 12, 2004 to March 22, 2005, 
when the VA examination reflects Level II hearing in the 
right ear and Level XI hearing in the left ear.  See 
Fenderson, 12 Vet. App. 119 (separate ratings can be assigned 
for separate periods of time based on the facts found).  
However, as of the March 22, 2005 VA examination, the veteran 
had Level II hearing in the right ear and Level XI in the 
left.  As noted above, such findings correspond with only a 
10 percent rating.  Thus, beginning March 22, 2005, the 
veteran's hearing loss warrants a 10 percent rating.  Id.

On the January 2006 examination, the veteran's average 
puretone thresholds in the right ear were 73 decibels and 104 
decibels in the left ear.  Speech recognition scores were 90 
percent in the right ear and 0 percent in the left.  These 
results correspond to Level III hearing in the right ear, and 
Level XI hearing in the left ear, resulting in a 20 percent 
rating, but no higher, effective January 17, 2006.  
Similarly, the results of the most recent VA audiometric 
tests, conducted in May 2008, reveal that the veteran has 
Level III hearing in the right ear and Level XI hearing in 
the left ear, which corresponds to a 20 percent rating.  

As a final matter, the Board has considered whether the 
veteran's bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the veteran's bilateral 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and provides for higher evaluations for 
greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In summary, the veteran is entitled to a 20 percent 
evaluation for bilateral hearing loss for the period from May 
12, 2004 to March 22, 2005; a 10 percent evaluation from 
March 22, 2005 to January 17, 2006; and a 20 percent rating 
from January 17, 2006.  The preponderance of the evidence is 
against the claim for an initial evaluation in excess of the 
assigned evaluations.


ORDER

A 20 percent evaluation for bilateral hearing loss for the 
period from May 12, 2004 to March 22, 2005, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 10 percent from March 22, 2005 to 
January 17, 2006, is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss from January 17, 2006, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


